Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 6/28/2022.
Currently, claims 1-14 and 16-21 are pending. Claims 2, 5, 7-8 and 16-21 remain withdrawn from consideration.

Drawings
The drawings were received on 6/28/2022.  These drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orthographic projection of the third boundary on the base substrate at least partially overlapping with an orthographic projection of the first boundary on the base substrate, an orthographic projection of the fourth boundary on the base substrate at least partially overlapping with an orthographic projection of the second boundary on the base substrate, an orthographic projection of the fifth boundary on the base substrate at least partially overlapping with the orthographic projection of the third boundary on the base substrate, and an orthographic projection of the sixth boundary on the base substrate at least partially overlapping with the orthographic projection of the fourth boundary on the base substrate (claim 1) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites features that were not originally disclosed and are considered to be new matter. For example, claim 1 recites “the gate insulating layer comprising a third boundary and a fourth boundary, wherein an orthographic projection of the third boundary on the base substrate at least partially overlaps with an orthographic projection of the first boundary on the base substrate, and an orthographic projection of the fourth boundary on the base substrate at least partially overlaps with an orthographic projection of the second boundary on the base substrate” and “the active layer comprising … a fifth boundary and a sixth boundary, wherein … an orthographic projection of the fifth boundary on the base substrate at least partially overlaps with the orthographic projection of the third boundary on the base substrate, and an orthographic projection of the sixth boundary on the base substrate at least partially overlaps with the orthographic projection of the fourth boundary on the base substrate”. There is no support for this in the original disclosure. On the contrary, the figures show the orthographic projections of third and fourth boundaries of the gate insulating layer are spaced away from the orthographic projections of first and second boundaries of the gate due to the thickness of the gate insulating layer. Similarly, the orthographic projections of fifth and sixth boundaries of the active layer are spaced away from the orthographic projections of third and fourth boundaries of the gate insulating layer. An annotated version of Applicant’s drawings submitted 6/28/2022, which highlight the boundaries, is provided below.
 
    PNG
    media_image1.png
    563
    1077
    media_image1.png
    Greyscale

The two large arrows are provided to show the areas of the orthographic projections of the boundaries. Because the boundaries are defined as the intersections of the two-dimensional top and side surfaces, the boundaries must be a one-dimensional line extending into and out of the page. With no dimension in the left-right direction, the only opportunity for the orthographic projections to overlap would be a total overlap.
The smaller arrows show the orthographic projections. As seen, they are parallel lines spaced from one another, and thus there is no overlap amongst the orthographic projections. This is due to the fact that the boundaries are spaced further and further out for each successively deposited conformal layer, as the thickness of each layer influences how far out a boundary is relative to the layer on which it is deposited. It would appear that the orthographic projections of the one-dimensional boundaries could only overlap if the thickness of the gate insulating layer and active layer is zero, which is not possible.
Because the disclosure does not support the limitations regarding the overlapping of orthographic projections of the boundaries, such limitations are considered to be new matter.
Claims 3-4, 6, and 9-14 recite these same limitations via dependency on claim 1.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the 35 U.S.C. 112(a) rejections, without offering further details.
In response, these amendments introduce new matter, as discussed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896